Citation Nr: 1221591	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-13 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO in April 2012; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a final decision issued in June 1972, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.

2.  In a final decision issued in September 2003, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for adjustment reaction to adult life and bipolar disorder.

3.  Evidence added to the record since the final September 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder.

4.  The newly received evidence, along with that previously of record, indicates the Veteran's major depressive disorder and bipolar disorder at least as likely as not began while he was on active duty in the military, and that he has continued to experience symptoms associated with such disorders during the many years since his discharge from service.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision that denied the Veteran's claim of entitlement to service connection for a nervous condition is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)]. 

2.  The September 2003 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for adjustment reaction to adult life and bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)]. 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  Resolving all reasonable doubt in his favor, the Veteran's currently diagnosed acquired psychiatric disorders, i.e., major depressive disorder and bipolar disorder, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and grant service connection for major depressive disorder and bipolar disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations. 

By way of background, the Board observes that the RO denied entitlement to service connection for a nervous condition in a June 1972 rating decision on the basis that there was no objective indication of the Veteran's claimed disorder while in service.  He did not appeal this decision and, as will be discussed further herein, such became final.  In a September 2003 rating decision, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for adjustment reaction to adult life and bipolar disorder.  The Veteran again did not appeal the decision and, as will be discussed further herein, it became final.  

In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) ; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

In June 1972 and September 2003, the Veteran was advised of the RO's respective decisions and his appellate rights.  However, no further communication was received from the Veteran pertaining to such claim until July 2003 and July 2005, respectively, when he filed his claims to reopen.  Therefore, the June 1972 and September 2003rating decisions are final.  38 U.S.C. § 4005(c) (1970), 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2011)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for an acquired psychiatric disorder was received prior to the expiration of the appeal period stemming from the June 1972 and September 2003 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) , 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a)  have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder in July 2005, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran repeatedly has alleged that his psychiatric disorders, including major depressive disorder and bipolar disorder, began while he was in the military.  Further, he claims that he has continued to experience psychiatric symptoms during the many years since.  

The Veteran's service treatment records (STRs) include several notations from June to July 1971 for various health related issues, but no specific findings of a psychiatric disorder.  A service personnel record (SPR) notes the Veteran abandoned his post in May 1971 without permission.  He submitted a statement asserting that he abandoned his post because he was depressed and suicidal.  Hospitalization records from March 1972 to May 1972 note the Veteran's complaints of "nerves," and the psychological impression was that the Veteran had a personality disorder in an unsocialized individual.  VA treatment records from April 1992 note a diagnosis of depression and treatment for mental health disorders through October 2008.  Additionally, the Veteran has submitted private treatment records from Drs. M.E., H.S., and N.H., attesting to the fact the Veteran has suffered from a psychiatric disorder since his military service.  

Moreover, the Veteran has continued to allege continuous psychiatric problems.  Continuous symptoms, not necessarily continuous treatment for a disorder, is the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Therefore, the Board finds that the Veteran's testimony regarding his continuity of psychiatric symptomatology since service is both new and material to his claim.  Moreover, the opinions associated with the claims file since the September 2003 rating decision address the etiology of his diagnosed acquired psychiatric disorders.  Therefore, the newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim and, as such, raises a reasonable possibility of substantiating such claim.  As such, the Veterans claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  

Service Connection

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  As already alluded to, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Disorders diagnosed after discharge may still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet, varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Here, as already discussed, there is no disputing the Veteran meets the first and indeed perhaps most fundamental requirement for any service connection claim, which is have proof he has the claimed disability, i.e., an acquired psychiatric disorder diagnosed as major depressive disorder and bipolar disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof of current disability, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  In this regard, the Veteran's VA treatment records dated from April 1992 to October 2008, a VA compensation examination dated August 2011, and private treatment records dated August 2005, November 2008, and October 2011 show these diagnoses and continuous complaints and treatment for his acquired psychiatric disorder.  

Therefore, resolution of this claim ultimately turns on whether there is the required linkage between the acquired psychiatric disorder and his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this regard, there are conflicting opinions of record.  

The Veteran had a VA psychiatric examination in August 2011.  Following a mental examination, the examiner noted the Veteran was first treated for mood related difficulties in 1971 while he was in service.  The examiner stated that, while the Veteran denied any pre-enlistment psychiatric problems, his history is notable for an unstable childhood.  Additionally, the Veteran had significant post-military stressors including imprisonment for conspiracy, and continuous problems from that imprisonment.  Therefore, the examiner concluded the Veteran's depressive symptoms are less likely than not caused by or a result of his military service.  The examiner also mentioned that it is impossible to state one stressor is exclusively responsible for his depressive disorder symptoms.  Moreover, the Veteran exhibited enduring and problematic personality traits that increase his vulnerability to develop psychological difficulties during time of stress.  Therefore, the examiner concluded it is less likely as not that the Veteran's military service caused or resulted in his depressive symptoms.  

In contrast, a November 2008 psychiatric evaluation conducted by Dr. M.E. specifically determined the Veteran's diagnosed bipolar disorder is due to his military service, beginning with being separated from his pregnant wife due to deployment to Korea.  Additionally, the October 2011 statement from Dr. N.H., who treated the Veteran from 1976 to 1984, further supports a finding that the Veteran's depression is due to his military service.  In this regard, Dr. N.H. also noted the Veteran was depressed about being separated from his pregnant wife and addicted to drugs.  

The Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's statements, including his April 2012 hearing testimony are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently alleged that he has experienced depression, anxiety, and difficulty adjusting after the military for many years.  Indeed, the record supports the Veteran's assertions of continuous symptomatology, especially as evidenced by the April 1992 VA treatment records diagnosing the Veteran with depression.  Therefore, the Veteran's lay statements with respect to his complaints of psychiatric symptoms are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

In light of the conflicting opinions concerning the etiology of the Veteran's psychiatric disorder, which are based upon sound rationales and offered by medical professionals, the Board finds that the evidence is in relative equipoise in terms of whether his currently diagnosed acquired psychiatric disorders are related to his military service, and will resolve all reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for major depressive disorder and bipolar disorder is granted. 



ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted. 

Service connection for major depressive disorder and bipolar disorder is granted. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


